     Case 2:18-cv-02765-JAM-CKD Document 4-2 Filed 11/05/18 Page 1 of 8


 1   BRUCE A. KILDAY, S.B. #66415
       Email: bkilday@akk-law.com
 2   KRISTIN A. BLOCHER, S.B. #283730
 3     Email: kblocher@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 4   Attorneys at Law
     601 University Avenue, Suite 150
 5   Sacramento, CA 95825
 6   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
 7
     Attorneys for Defendant CITY OF MARYSVILLE
 8
 9
                                    UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11
12   BRIGITTE RAELYNN BUTCHER, et al.,              )    Case No.: 2:18-cv-02765-JAM-CKD
13                                                  )
                                     Plaintiffs,    )    REQUEST FOR JUDICAL NOTICE IN
14                                                  )    SUPPORT OF DEFENDANT CITY OF
                             vs.                    )    MARYSVILLE’S MOTION TO DISMISS
15
                                                    )    PLAINTIFFS’ COMPLAINT
16   CITY OF MARYSVILLE, et al.                     )
                                                    )    DATE:       January 22, 2019
17                                   Defendants.    )    TIME:       1:30 P.M.
                                                    )    DEPT:       6, 14th Floor
18
                                                    )
19
20           Pursuant to Federal Rule of Evidence 201(b), the Court shall take notice, when requested

21   and provided with sufficient information, of facts that are not subject to reasonable dispute

22   because they are “capable of accurate and ready determination by resort to sources whose

23   accuracy cannot reasonably be questioned.”

24           The Court may take judicial notice of court filings and other matters of public record.

25   Reyn's Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006). The Court

26   may consider these filings to determine whether any of Plaintiff's claims are barred by res

27   judicata. See, Quinto v. JP Morgan Chase Bank, No. 11-CV-02920, 2011 WL 6002599, at *5

28   (N.D. Cal. Nov. 30, 2011) (taking judicial notice of prior judgment and other court records to

                                                   -1-
      REQUEST FOR JUDICAL NOTICE IN SUPPORT OF DEFENDANT CITY OF MARYSVILLE’S MOTION TO
                                DISMISS PLAINTIFFS’ COMPLAINT
     Case 2:18-cv-02765-JAM-CKD Document 4-2 Filed 11/05/18 Page 2 of 8


 1   determine whether to grant a motion to dismiss on res judicata grounds). Such public records are
 2   properly considered regarding a motion to dismiss under Fed. R. Civ. P. 12(b)(6). Mir v. Little
 3   Co. of Mary Hospital, 844 F.2d 646, 649 (9th Cir. 1988).
 4          Defendant CITY OF MARYSVILLE respectfully requests that the court take judicial
 5   notice of:
 6          A.     Marysville Municipal Code Ch. 9.65.020, attached hereto as Exhibit A;
 7
            B.     Yuba County Ordinance 11.32.060, attached hereto as Exhibit B.
 8
 9
      Dated: November 5, 2018                        ANGELO, KILDAY & KILDUFF, LLP
10
                                                            /s/ Kristin A. Blocher
11
                                                     By:_________________________________
12                                                      BRUCE A. KILDAY
                                                        KRISTIN A. BLOCHER
13                                                      Attorneys for Defendant CITY OF
14                                                      MARYSVILLE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
      REQUEST FOR JUDICAL NOTICE IN SUPPORT OF DEFENDANT CITY OF MARYSVILLE’S MOTION TO
                                DISMISS PLAINTIFFS’ COMPLAINT
Case 2:18-cv-02765-JAM-CKD Document 4-2 Filed 11/05/18 Page 3 of 8




             EXHIBITA
         Case 2:18-cv-02765-JAM-CKD Document 4-2 Filed 11/05/18 Page 4 of 8




                                                   Chapter 9.66
                                          CAMPING ON CERTAIN PROPERTY

      9.65.010   Definitions.
      9.65.020   Unlawful camping.
      9.65.030   Storage of camp facilities and camp paraphernalia.
      9.65.040   Exceptions.
      9.65.050   Penalties.

9.65.010 Definitions.
(a) "Camp" means to pitch or occupy camp facilities; to use camp paraphernalia

(b)     "Camp facilities" include, but are not limited to, tents, huts, or temporary shelters.

(c) "Camp paraphernalia" includes, but is not limited to, tarpaulins, cote, beds, sleeping bags, hammocks or non-
city designated cooking facihties and simdar equipment

(d) "Park" means any city-owned and maintained park or recreation famlity that is designated by a sign or signs as
such

(e) "Parking lot" means any area, whether publicly or privately owned, which is routinely used for the parking of
motor vehicles by patrons of commercial or public facilities.

(f) "Public area" includes any city-owned property designated by s sign or signs as such, including, but not limited
to, city hall and the city corporation yard.

(g) "Store" means to put aside or accumulate for use when needed, to put for safekeeping, to place or leave in a
location.

(h) "Street" means any pubhc thorough/are maintained by the city, the state or the county of Yuba. (Ord. 1210,
1995)

9,65.020 Unlawful camping.
It shall be unlawful for any person to camp, occupy camp facilities or use camp paraphernalia in the following areas,
except as provided in Section 9 85 040. (a) any park, (b) any street; (c) any parking lot; (d) any public area, improved
or unimproved, or (e) any prwate property without the express permission of the property owner or his/her agent if
such use is not otherwise prohibited by this code. (Ord. 1234 (part), 1998; Ord. 1210, 1995)

9.65.030 Storage of camp facilities and camp paraphernalia.
It shall be unlawful for any person to store camp facilities and/or camp paraphernalia in the following areas, except as
provided in Section 985 040: (a) any park, (b) any street, (c) any parking lot; (d) any public area, improved or
unimproved, or (e) any private property without the express permission of the property owner or his/her agent if such
use is not otherwise prohibited by this code (Ord. 1234 (part), 1998; Ord. 1210, 1995).

9.65.040 Exceptions.
The provisions of this chapter shall not apply:

(a) To any special event for which a special event permit is issued pursuant to the provisions of Chapter 9 04, if
such permit includes an authorization which permits camping and/or the storage of camp paraphernalia.

(b)     To overnight camping in Beckworth Riverfront Park pursuant to the provisions       of Section 16.10 025



                                                                                                                           I   of2
(c) ToCase     2:18-cv-02765-JAM-CKD
        individuals who relocate to an area as directedDocument     4-2 andFiled
                                                        by a peace officer        11/05/18
                                                                             who comply          Page
                                                                                        with rules        5 of for
                                                                                                   established 8
the occupancy of such area. (Ord. 1387 g 1, 2016: Ord. 1210, 1995).

9.66.050 Penalties.
(a) Any persons violating the provisions of this chapter, except Section 9.65.020(e) or 9.65.030(e), are guilty of a
misdemeanor as defined by state law.

(b)  Any persons violating Section 9 65.020(e) or 9 65.030(e), are guilty of an infraction and punishable by a fme of
up to two hundred fifty dollars. (Ord. 1234 (part), 1998; Ord. 1210, 1995).




                                                   Mobile Version




                                                                                                                        2   of 2
Case 2:18-cv-02765-JAM-CKD Document 4-2 Filed 11/05/18 Page 6 of 8




             EXHIBITB
      Case 2:18-cv-02765-JAM-CKD Document 4-2 Filed 11/05/18 Page 7 of 8
                                                                    Diaissaa 11ls   Rsgssisstsasss    Apphsssp sa gasas as   All Disssius


         Automobile/Uehicle Washing. Automobile/vehicle washing facilines                            are subject to the      following
         standard~.

                   lVashing Puciliries. No building or structure shall be located within 30 feet of any public
                  sneet ot tisnhin 20 feet of any interior property line of a residential use or residennal district.
                  kVaslung facilities are subject to drainage and clean water regulations as detenuined by the
                  Pubkc Works Department.
                  Hours   of Operation. 'sVhen abutting a Residential District, the hours                 of op era rien are limited
                  to 8:00 a.m. to 8i00 p.m., seven days a iveek.
         Service Stations. Service stations and any other commercial use that includes fuel pumps for retail
         sales oF gasoline are subject to the following standards.

                  Pump fslassds. Pump islands shall    be located a minimum of 15 Feet from any property hne
                  to the nearest edge of the pump island. A canopy or roof structure over a pump island may
                  encroach up to 10 Feet witlun tlus distance.
                  Abandonment. Any servtce station shall in the  case of abandonment or non-operation of the
                  prunai3 use be dismantled and the site cleared witlun 12 months subsequent to the close of
                  the last busilless dav.

1L32.060      Campgrounds

Private campgrounds and RU parks sh~ll be Irisated, developctl, md operated in compkance wtth following
standards.

         Unauthorized Camping Prohibited. It shall             be unlawful to place, maintain, use, or occupy any
         velucle or iemporaiy structure, such as a tent,       lean-to, or other makeshift enclosure For ivhich no
         building persnn lvas been issued, on any lot of       real property I'or the purpose of campmg, dwelling,
         maintauung, or establishing a temporary or            permanent resitlcncy except under the Followhig
         cil'cumslafices

                  Properties locstred outside rhe Valley Grotvrh sfloussdas3c Property owners campuig on
                  their oivn real property shall bc limited to 14 dai>s within any 60 day period.
                             Refuse and solid waste shall be properly managetl in accordance with the
                             requirements of Envimnmerital Ileahh Department anil Chapter 7.05 of the
                             County Code, Removal of Refuse.
                      b.     Burning of refuse   is   prohibited.
         Compliance with State Law. All Campgrounds shall comply with the nuiumum standards of tfie
         Spemal Occupancy Parks      Act (Health and Safety Code Section 1886i0, et seq.) and the apphcable
         regulations adopted by the Department of Housing and Community Development (Code of
         Regulations, Title 25, Chapter 2.2) including, but not limited to setback and separation standards,
         infrastructure requirements, operations, maintenance, and inspections ivitlun these facdities,
                  Orgaruzed cruups meeting the definition of CA Health and Safety Code, Division 13, Part 2.3,
                  Sections 18897-18897.7; and Title 17, Subchapters 6, Sections 30700-30753 of the Cahfornia
                  Code of Regtsiatious are subject to regulation by the Environmental Health Department.
                  Permits to operate organized camps along ivith the associated food facility, public swinmung
                  pools and public water systems are issued by the Environmental Health Deparunent.


                                                                                                                                III-139
          Case 2:18-cv-02765-JAM-CKD Document 4-2 Filed 11/05/18 Page 8 of 8
    Yerba Cs«<0 f>«<loPxv<xl Ca<1<




                       Fnforcement of builduig code standards for organized camps will be delegated From the
                       Envuonmental Health Department to the Building Department.
             Minimum Area and Density. The minimum area of a Campground shall be three acres. A miiumum
             of 50 percent ot the total sttc area shall be left in its natural state or be landscaped. The remaining 50
             percent of land is eligible for development. For campgrounds with designated camping areas, each
             indivtdual campsite or RV space shall be no less than 1,000 square Feet. The overnight population per
             campsite, RV space, or cabin shall not exceed six persons. Occupancy of group sites and cabins will
             be determined through the Use Permit based on size and location.

D.           Fencing. A fence, wall, landscaping screen, earth mound or other screening approved by the Planning
             Director, or othenvise required by this Code, may be required as needed fot public safety. Fencing to
             delineate campground boundaries may also be permitted, but should be of a design consistent with
             character oF the neighborfiood.
             Access. Campground access roads shall have clear and unobstnicted access to a pubhc roadway. There
             shall be no <bract access From an individual campsite, RV space, or cabin to a pubhc roadway.
             Trash Collection Areas. Trash c<illection areas shall be adequately distributed and enclosed by a sm-
             foot-lugh landscape screen, sohd <vali, or I'ence tlxat is accessible on one side. Bear- resistant garbage
             can containers may be required.

G.           Water Supply and Sewage Disposal, Adequate water supply and/or. sepuc capability                is available   io
             serve ihe project, as deternuned by the Coutity Departmcm of Environmental Health.

             Commercial Use. Catnpgiounds may include minor accessory cominercial uses such              as    recreational
             equipment rental or general stores sublecr to Use I'smut appro<"al.
             Length of Stay. Thc maximum length of stayin              any Campground shall not exceed 21 consecutive
             days   witlun a 30 day period unless   a   longer tin<a periodis approved through tire Use Permit.

J            Structures and Recreational Facilities. The followuig standards apply to stmctuies         <m   tlie siie, apart
             From the persoruil residence ot the property owner or caretaker:

                       Structures are hmited to, restrooms/showers; clubhouse, which may contaui one ronunercial
                       kitchen facility and be used I'or minor recreational purposes; and, cabins, >au ts, and permanent
                       RV trailers for uansient occupancy.
                       Campgrounds may include minor accessory recreational uses or stnictures such             as   but not
                       limited to swunming pools and tennis courts.

11.32.070           Caretaker Residences

Ciuetaker Residences shall be located, developed, and operated in comphance with following standards.

             Accessory Use. A Caretaker Residence is intended for sites that do not allow a single-unit dwelling by
             ught, The caretaker residence must be accessory to a primary use that requires a caretaker for secunty
             purposes or For connnuous supervision or care of people, plants, animals, equipment, or other
             conditions on site. See also agricultural labor housing and employee housmg.
             Number of Units. A maximum of one Caretaker              Residence is permitted per site

             Occupancy, At least one of the occupants of the Caretaker Residence shall be the owner or            lessee,   or
             an employee    of the owner or lessee of the     site.


111-140
